           Case 1:21-cv-01169-NONE-SAB Document 5 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY BARKER,                                      Case No. 1:21-cv-01169-NONE-SAB

12                   Plaintiff,                           ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
13           v.
                                                          ORDER DIRECTING PAYMENT
14   WASHBURN, et al.,                                    OF INMATE FILING FEE BY KINGS
                                                          COUNTY JAIL AND DIRECTING CLERK
15                   Defendants.                          OF THE COURT TO ISSUE PRISONER
                                                          NEW CASE DOCUMENTS
16
                                                          (ECF Nos. 2, 4)
17

18          Plaintiff is a pre-trial detainee proceeding pro se pursuant to 42 U.S.C. §1983 and has

19 requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made
20 the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

21 be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

22 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

23 percent of the preceding month’s income credited to plaintiff’s trust account. The Kings County

24 Jail is required to send to the Clerk of the Court payments from plaintiff’s account each time the

25 amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. §

26 1915(b)(2). Notwithstanding this order, the Court does not direct that service be undertaken until
27 the Court screens the complaint in due course and issues its screening order.

28 / / /


                                                      1
         Case 1:21-cv-01169-NONE-SAB Document 5 Filed 08/17/21 Page 2 of 2


 1          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2 ORDERED that:

 3          1.      Plaintiff's application to proceed in forma pauperis is GRANTED;

 4          2.      The Kings County Sheriff or his designee shall collect payments from

 5                  plaintiff’s jail trust account in an amount equal to twenty per cent (20%) of

 6                  the preceding month’s income credited to the detainee’s trust account and

 7                  shall forward those payments to the Clerk of the Court each time the amount

 8                  in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 9                  until a total of $350.00 has been collected and forwarded to the Clerk of the

10                  Court. The payments shall be clearly identified by the name and number

11                  assigned to this action;

12          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

13                  plaintiff’s in forma pauperis application on the Kings County Jail;

14          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

15                  Department, U.S. District Court, Eastern District of California, Sacramento

16                  Division; and

17          5.      The Clerk of the Court is directed to issue prisoner new case documents in this

18                  action; and

19          6.      Within sixty (60) days of the date of service of this order, plaintiff shall submit a

20                  certified copy of his jail trust account statement for the six-month period

21                  immediately preceding the filing of the complaint, if plaintiff has not already done

22                  so.

23
     IT IS SO ORDERED.
24

25 Dated:        August 17, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      2
